        Case 3:18-cv-00184-MK          Document 97     Filed 09/30/20     Page 1 of 2




Robert S. Banks, Jr., OSB No. 821862
Banks Law Office, PC
1050 SW Sixth Avenue, Suite 1100
Portland, Oregon 97204
503-222-7475
bob@bankslawoffice.com

      Of Attorneys for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON



 JULIANA MARIE LEWIS,                                          Case No. 3:18-cv-00184-MK

                              Plaintiff,                         STIPULATION OF DISMISSAL
                                                                 WITH PREJUDICE
                      vs.

 ALIX MCLEAREN, ALISON LEUKEFELD,
 CHRIS BINA, THOMAS SCARANTINO,
 DONALD LEWIS, the UNITED STATES OF
 AMERICA, the UNITED STATES BUREAU
 OF PRISONS; and J. DOE AS MEDICAL
 DIRECTOR OF THE UNITED STATES
 BUREAU OF PRISONS,
                         Defendants.




      Pursuant to Rule 41(a)(ii) of the Federal Rules of Civil Procedure and the terms of a


///


///

 Page - 1 STIPULATION OF DISMISSAL
                                                                               Banks Law Office, P.C.
 WITH PREJUDICE                                                                1050 SW Sixth Avenue
                                                                                     Suite 1100
                                                                              Portland, Oregon 97204
                                                                                   503-222-7475
                                                                              www.bankslawoffice.com
         Case 3:18-cv-00184-MK          Document 97       Filed 09/30/20     Page 2 of 2




settlement agreement, the parties stipulate to the dismissal of this action with prejudice and

without costs, fees, or expenses to any party.


       DATED September 30, 2020


 BANKS LAW OFFICE, P.C.                            BILLY J. WILLIAMS
                                                   United States Attorney
                                                   District of Oregon
 s/ Robert S. Banks, Jr.
                                                   s/ Sean E. Martin
 ____________________________                      _________________________________
 Robert S. Banks, Jr. OSB 821862                   SEAN E. MARTIN OSB 054338
     Attorney for Plaintiff                        Assistant U.S. Attorney
                                                           Attorneys for Defendants




 Page - 2 STIPULATION OF DISMISSAL
                                                                                  Banks Law Office, P.C.
 WITH PREJUDICE                                                                   1050 SW Sixth Avenue
                                                                                        Suite 1100
                                                                                 Portland, Oregon 97204
                                                                                      503-222-7475
                                                                                 www.bankslawoffice.com
